Citation Nr: 1133937	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-22 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on October 26, 2010, in Louisville, Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in January 2011.  The requested development was completed, and the case was returned to the Board for appellate review.  Specifically, the January 2011 Board Remand instructed the VA Appeals Management Center (AMC) to provide the Veteran with complete notice of the United States Court of Appeals for Veterans Claims' (the Court's) decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), and to afford the Veteran an adequate VA audiological examination.  Review of the Veteran's VA claims file reflects that the AMC sent the Veteran appropriate notice in a letter dated in January 2011.  Thereafter, the AMC scheduled the Veteran for a VA audiological examination in February 2011.  The report of the February 2011 VA audiological examination has been associated with the Veteran's VA claims file.  Accordingly, the Board concludes that the January 2011 Remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, since the Board is granting the Veteran's bilateral hearing loss claim to the fullest extent, any deficiency concerning the fulfillment of the January 2011 Board Remand instructions is rendered moot.  

As noted by the Board in the January 2011 Remand, the Veteran submitted a statement in March 2010 in which he disagreed with the denial of reimbursement for medivac helicopter expenses.  However, the claims file does not contain a decision denying such benefits.  As such, it is unclear as to whether the issue is currently on appeal.  Accordingly, the issue of entitlement to reimbursement for medivac helicopter expenses is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to have bilateral hearing loss that is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in active service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for bilateral hearing loss is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non- prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Service Connection - bilateral hearing loss 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").


Discussion

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  He has contended that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his hearing loss resulted.  The Veteran is considered competent to relate a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  Moreover, his service records list his military occupational specialty as a heavy vehicle driver, and the RO conceded that he was exposed to acoustic trauma in its May 2010 rating decision that granted service connection for tinnitus.  As such, there is satisfactory evidence that the Veteran had noise exposure consistent with the circumstances, conditions, or hardships of his service.  

In addition, an audiogram completed upon VA audiological examination establishes that the Veteran has a current bilateral hearing disability that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, the Veteran was afforded a VA examination in February 2010.  On the authorized audiological evaluations, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
35
40
LEFT
15
20
25
45
50

The average puretone thresholds were 27.5 decibels in the right ear and 35 decibels in the left ear, and speech audiometry revealed speech recognition ability of 96 percent in both ears.  The February 2010 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  

Thus, the remaining question pertaining to service connection is whether the Veteran's current bilateral hearing loss is related to his military noise exposure.  Although the evidence does not show that the Veteran was treated for or diagnosed with hearing loss during service, the Board notes that the question is nevertheless whether the current condition is at least as likely the result of the injury he sustained in service, i.e., the acoustic trauma, as it is the result of another factor or other factors not related to service.  38 C.F.R. § 3.303(d).

The Board notes that there are three medical opinions associated with the claims file that pertain to the etiology of the Veteran's bilateral hearing loss.  The Board will discuss them in turn.  

First, the February 2010 VA examination report reflects that, after a interview with the Veteran, review of the VA claims file and completion of audiological testing, February 2011 VA examiner opined that the Veteran's hearing loss was not due to loud noise exposure during his military service.  In so doing, he noted that the Veteran's pre-induction and separation examinations found his hearing to be within normal limits bilaterally.  As noted by the Board in the January 2011 Remand, this opinion is inadequate for the purposes of deciding the Veteran's claim.  Indeed, the Court has held that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Accordingly, the opinion offered by the February 2010 VA examiner is inadequate and is afforded little probative weight.  

As noted above, the January 2011 Board Remand instructed that a clarifying medical opinion should be obtained.  The February 2011 examiner reviewed the Veteran's VA claims file, to include the opinion of the February 2010 VA examiner and the Board's January 2011 Remand, and opined that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma.  In so doing, she observed that the Veteran's hearing thresholds upon induction to and separation from service were normal bilaterally and that the Institute of Medicine "has clearly stated that there is no way to predict if noise exposure occurs, how much if any, hearing loss would be sustained."  The February 2011 examiner also noted that sensorineural hearing loss has many causes, and "in most cases an exact etiology cannot be determined."  Moreover, the February 2011 examiner stated that "we do know that auditory damage from acoustic trauma occurs instantly, which is why normal hearing results on a discharge exam so strongly suggests that any current hearing loss was not caused by noise exposure."  See the February 2011 VA examination report.  

On the other hand, a November 2010 letter from a private audiologist, J.A.E., M.D., noted the Veteran's history of military noise exposure, to include his military occupation as a heavy equipment operator.  Following physical and audiological examinations, he opined that the Veteran's bilateral hearing loss was secondary to his in-service noise exposure.  

The Board does observe that J.A.E., M.D., did not indicate that he had reviewed the Veteran's entire claims file; however, as discussed above, the Veteran's reported history is competent and credible, and his military noise exposure has been conceded.  As such, J.A.E., M.D., did base his opinion on a substantiated event and cited to specific factual causes of the Veteran's current bilateral hearing loss.  Thus, the Board does find the opinion to be probative and persuasive.

In general, the Board is responsible for assessing the credibility and weight to be given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments extend to medical evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion reached; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issue at hand, and the Board finds that the evidence raises at least a reasonable doubt as to whether the Veteran's current hearing loss was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against a Veteran's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current bilateral hearing loss is causally or etiologically related to his period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for bilateral hearing loss is warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral hearing loss is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


